Citation Nr: 0216652	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  95-37 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the RO 
under the heading of "For Loan Guaranty Purposes."  The RO 
accepted correspondence received from her in September 1995 
as a Notice of Disagreement.  Additionally, the appellant 
testified at her personal hearing that she had received 
notice of that February 1994 decision.  

The appellant requested a hearing before a Member of the 
Board on her VA Form 9, dated in October 1995, but failed to 
report to her most recently scheduled hearing in February 
1998.  The record also does not include a request for 
postponement for this hearing; thus, the case will be 
processed as though the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.702.  

The Board remanded the case to the RO for additional 
development of the record in February 1998.  



FINDINGS OF FACT

1.  The veteran is not shown to have been a chemical test 
participant or otherwise to have had exposure to mustard gas 
during service.  

2.  The Certificate of Death shows that the veteran died in 
January 1993 as the result of pneumonia due to renal failure.  

3.  At the time of his death in January 1993, the veteran had 
not established service connection for any disability.  

4.  No competent evidence has been submitted to show that the 
veteran's renal failure with resulting pneumonia and any 
cardiovascular disease were due to any event or incident in 
service.  

5.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing or hastening the veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran's renal failure with pneumonia and 
cardiovascular disability were not due to due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 5100, 
5102, 5103, 5103A, 5104, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 3.316 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially in causing of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1310, 5100, 5102, 
5103, 5103A, 5104, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.312, 3.316 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
appellant.  First, the appellant was informed in the rating 
decisions, the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), as well as in specific 
development letter requests, and, in particular, the remand 
in February 1998, of the evidence and information necessary 
to substantiate her claim, what evidence VA had or would 
obtain on her behalf, what evidence or information she needed 
to provide to VA, and of the ramifications of the failure to 
obtain any needed information or evidence.  

Specifically, in May 2002, the RO sent a letter to the 
appellant explaining the VCAA and asking her to submit 
certain information.  In accordance with the 
requirements of the VCAA, the appellant was notified in 
this letter what information and evidence she needed to 
submit in order to substantiate her claim, and both what 
evidence and information VA had received, and was 
requesting.  

The letter explained that VA would make reasonable 
efforts to help her get private, Federal records, and VA 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian 
of any records.  She was also informed of the specific 
information and evidence needed in this case (i.e., a 
medical opinion showing a relationship between the 
disability that caused the veteran's death and service).  
Further, she was advised that it remained her 
responsibility to ensure VA received relevant records.  
The appellant, however, did not respond to the RO's 
letter.  

Accordingly, the Board finds that the duty to notify has 
been fully satisfied.  

Second, the Board notes that the veteran's service medical 
records, treatment records, and results of searches conducted 
on the appellant's behalf to ascertain whether the veteran 
was exposed to a gas agent have been associated with the 
claims folder.  

Despite the information provided to the appellant as outlined 
hereinabove, she has not indicated that any additional 
information or evidence exists, which is pertinent to this 
claim, but has not yet been obtained.  

Because no additional evidence has been identified as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thus, because the RO informed the appellant of the new VCAA 
considerations, solicited evidence without a productive 
response, see Wood v. Derwinski, 1 Vet. App. 190 (1991) (duty 
to assist not always one-way street, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence), considered her claim again 
in light of the new requirements, most recently in the August 
2002 SSOC, and fully assisted her to the best of VA's 
ability, the Board concludes that no further action on this 
question is necessary under the facts and circumstances of 
the instant case.  



II.  Background

A careful review of the available service medical records 
shows that they are negative for complaints or findings 
referable to kidney or cardiovascular disease.  

The appellant contends that the veteran's death was caused by 
his exposure to a "gas" during service.  The death 
certificate notes the cause of death as being pneumonia due 
to renal failure.  A terminal hospital report also shows that 
the veteran presented with congestive heart failure and left-
sided stroke and died after a protracted hospitalization.  

In the September 1995 statement accepted by the RO as a 
Notice of Disagreement (NOD), the appellant stated that the 
veteran told her he had developed inflammation around his 
heart during service as a result of exposure to a "gas."  

The appellant indicated that he had been treated by a private 
physician for that condition.  However, she did not submit 
sufficient information so that those records could be 
obtained by VA.  

Subsequently, the appellant testified at a hearing at the RO 
in March 1996 that she had been married to the veteran for 
the last five years and that he had told her that he had been 
exposed to gas that was sprayed from planes during service.  
She requested that the record be held open for 45 days so 
that she could submit additional private medical records.  
The Hearing Officer informed the appellant and her 
representative at that hearing that she would be afforded an 
extension of 45 days to submit this additional evidence.  

The claims folder does not show that such information was 
submitted.  Additionally, the RO sent a letter, noting that 
the veteran's personnel file had been presumed to have been 
destroyed by fire and could not be reconstructed and asking 
for additional information in order to assist the appellant.  

A copy of the veteran's DD Form 214, showing continental 
service from March 1944 to April 1946, with no foreign 
service, is of record.  The veteran's MOS was that of a mail 
orderly.  He entered into service at Fort Bragg.  

A letter, dated in May 2002, from the Defense Manpower Data 
Center (DMDC) is of record.  That letter shows that the 
veteran's name was not located on the databased of persons 
who might have been exposed to mustard gas and lewisite 
during World War II testing programs, production, storage or 
transportation.  

That letter also noted that, although DMDC did not maintain 
training records, Fort Bragg, North Carolina, was not a site 
where this testing was performed.  

Additionally, although standard chemical warfare defense 
training was required as a part of military training programs 
during World War II, documentation was not maintained, 
because it was considered routine military training.  
Further, research had not indicated a causal relationship 
between such training exercises and adverse health 
conditions.  

Additionally, a letter from the US Army Solider Biological 
Chemical Command was received by VA in June 2002.  That 
letter reveals that the veteran did not appear in any reports 
listing human exposures to mustard agent and the three duty 
stations listed on his DD Form 214 and WD AGO Form 100 were 
not installations that conducted human experimentation with 
mustard agent.  

Further, that letter informs that, although seven hours of 
chemical warfare training were prescribed during basic 
training, these training exercises were not considered 
experiments.  


III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, service connection may be established for disease 
or injury incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a presumptive 
basis for certain conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma, or a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease or acute nonlymphocytic 
leukemia) if, during active military service, the veteran had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
and subsequently develops the condition. 38 C.F.R. § 3.316.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In order to prevail on a direct basis, the appellant would 
have to provide competent medical evidence that relates the 
cause of the veteran's death to shown mustard gas exposure or 
other event during his period of service.  

In cases involving exposure to vesicant agents under 38 
C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation (38 C.F.R. § 3.316), 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the evidence.  

The Board therefore, must consider the credibility of the 
appellant's testimony in light of all the evidence in the 
file.  Thus, under this regulation, the Board is charged with 
the very difficult task of ascertaining what transpired more 
than fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in reviewing a veteran's claim 
for VA benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  Cartwright 
v. Derwinski, 1 Vet. App. 164, 169-170 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).

The Board notes in this regard that the appellant is 
competent to testify as to what the veteran told her.  
However, she is not shown to have the requisite expertise to 
independently confirm the claimed mustard gas exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In this case, a thorough search of available relevant sources 
of records has been undertaken by the RO.  The Participants 
List for Mustard Gas Exposure maintained by the U.S. Army 
Chemical & Biological Defense Command and the Historical 
Division of the U.S, Army Chemical and Biological Defense 
Command have been consulted for the purpose of verifying the 
appellant's assertion of chemical exposure in service.  

However, none of these organizations provided any information 
to establish that the veteran had ever been exposed to 
mustard gas or other chemicals in connection with his period 
of service in World War II.  In fact, the above-named sources 
essentially reported that the military installations the 
veteran was assigned to were not sites where tests involving 
mustard gas had taken place.  

In view of this lack of competent evidence to support the 
appellant's assertions, the Board must conclude that the 
veteran is not shown to had exposure to mustard gas or other 
chemicals during service.  

Having found that the veteran was not exposed to mustard gas 
during military service, the Board need not determine whether 
any of the disabilities for which the appellant is currently 
seeking service connection are conditions resulting from the 
exposure to mustard gas.  Cf. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  

In addition, no competent evidence has been submitted to show 
that any of the veteran's disabilities was the result of 
mustard gas exposure.  

Although the RO specifically asked the appellant to provide 
information showing that the veteran's death was connected to 
service, no such information has been presented.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

